/Lauren P Farrar/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,441,717B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Both claims 1 of the application and claim 1 of the patent discloses a method of treating a host with a medication (claim 1), the method comprising: providing a medication delivery device which delivers medication into tissue of the host (claim 1), wherein the medication delivery device includes a sensor operable to measure a physiological parameter associated with the tissue (claim 1); introducing the medication delivery device including the sensor into the tissue (claim 1); delivering the medication into the tissue of the host (claim 1) ; forming a depot in the tissue with the medication, wherein the depot is disposed between the sensor and the tissue (claim1); and confirming delivery of the medication from the medication delivery device to the host, wherein confirming delivery of the medication comprises using the sensor to measure the physiological parameter of the tissue after a predetermined time period following delivery of the medication (claim1). Claims 2-15 are anticipated in claims 2-21 of the patent. Note, this is a .
Claims 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-13 of U.S. Patent No. 10,441,717B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Both claim 16 of the application and claim 12 of the patent discloses a method of treating a host with a medication (claim 12), the method comprising: providing a medication delivery device which delivers medication into tissue of the host (claim 12), wherein the medication delivery device includes a sensor, and wherein the sensor is used to measure a physiological parameter associated with the tissue (claim1); introducing the medication delivery device including the sensor into the tissue such that the tissue is in contact with the sensor (claim1); delivering the medication into the tissue of the host; forming a depot in the tissue with the medication, wherein the sensor is at least partially within the depot and the depot reduces contact of the tissue with the sensor (claim 1); and confirming delivery of the medication from the medication delivery device to the host, wherein confirming delivery of the medication comprises using the sensor to measure the physiological parameter, after a predetermined period of time has elapsed, while the sensor is within the depot (claim1).
 Claim 17 is anticipated in claim 13 of the patent. Note, this is a nonstatutory double patenting rejection.
Specification
The disclosure is objected to because of the following informalities: 
In lines 5-6 of page 1 of the specification filed on 9/12/2019, “This application is a continuation of U.S. patent application serial no. 14/253,271 filed April 15, 2014, now pending” should read as “This application is a continuation of U.S. patent application serial no. 14/253,271 filed April 15, 2014, now US. Patent. No. 10,441,717B2, issued on Oct. 15, 2019”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13, 16-18, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yodfat (US. 20120265166A1) in view of Nagar et al. (US. 20160022905A1)(“Nagar”)
Re claim 1, Yodfat discloses a method of treating a host with a medication (abstract, Fig. 15a-17c), the method comprising: providing a medication delivery device (100, 10,  ¶0081) which delivers medication into tissue of the host (4, Figs. 15b, 17c, ¶0081), wherein the medication delivery device includes a sensor (611, ¶0064, ¶0081), operable to measure a physiological parameter associated with the tissue (glucose, ¶0081); introducing the medication delivery device including the sensor into the tissue (Fig. 17a); delivering the medication into the tissue of the host (Fig. 16, wherein the drug will form depot as it exit from 66, Fig. 17c, ¶0079); forming a depot in the tissue with the medication (Fig. 16, depot 59), but it fails to specifically disclose that the depot is disposed between the sensor and the tissue; and confirming delivery of the medication from the medication delivery device to the host, wherein confirming delivery of the medication comprises using the sensor to measure the physiological parameter of the tissue after a predetermined time period following delivery of the medication.  
However, Nagar discloses a drug delivery device (104, Fig. 1, ¶0013), the device comprises a sensor (a sensor 406, ¶0076), and as the drug is delivered to the tissue (118, ¶0114) wherein the depot (140, ¶0025) is disposed between the sensor and the tissue (Fig. 1); and confirming delivery of the medication from the medication delivery device to the host (¶0076-0077), wherein confirming delivery of the medication comprises using the sensor to measure the physiological parameter of the tissue (concentration of the drugs such as glucose level or degree of vasodilation) after a predetermined time period following delivery of the medication (¶0022, such as the insulin or glucose at selected time or predetermined, ¶0023-0024 or any selected time ¶0093).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yodfat so that  depot is disposed between the sensor and the tissue; and confirming delivery of the medication from the medication delivery device to the host, wherein confirming delivery of the medication comprises using the sensor to measure the physiological parameter of the tissue after a predetermined time period following delivery of the medication as taught by Nagar for the purpose of controlling the delivering the drugs over the treatment time (Nagar, ¶0025).
Re claim 2, the modified Yodfat discloses introducing the medication delivery device including the sensor (611, Yodfat) into the tissue such that the tissue is in contact with the sensor (Yodfat, Fig.17a).
Re claim 3, the modified Yodfat discloses wherein the tissue in contact with the sensor comprises extracellular fluid, and wherein the depot reduces contact of the extracellular fluid with the sensor (Yodfat, Fig.17a).  
Re claim 4, the modified Yodfat discloses wherein the depot reduces contact of the extracellular fluid with the sensor by the depot at least partially surrounding the sensor within the depot (Nagar, ¶0025, Fig. 1).  
Re claim 5, the modified Yodfat discloses wherein the predetermined time period is greater than a time required for the depot to be completely absorbed into the tissue and for the tissue to reestablish contact with the sensor where the depot was located (Nagar, ¶0026, Fig. 1).  
Re claim 6, the modified Yodfat discloses wherein the predetermined time period is in a range of 0.1 second to 60 seconds (real time or any selected time ¶0093, Nagar).  
Re claim 7, the modified Yodfat discloses activating the sensor after the predetermined time period (Yodfat, ¶0092).
Re claim 8, the modified Yodfat discloses the sensor comprises a glucose sensor, and wherein the physiological parameter is glucose concentration level (Yodfat, 611, ¶0064, ¶0081).  
Re claim 9, the modified Yodfat discloses activating the sensor after the medication is delivered into the tissue of the host (Yodfat, ¶0092).
Re claim 10, the modified Yodfat discloses confirming delivery of the medication from the medication delivery device to the host (Nagar, ¶0076-0077, Fig. 1) further comprises: a value of the physiological parameter measured after the predetermined time period after delivery of the medication (concentration of the drugs or degree of vasodilation, Nagar, ¶0016, ¶022); providing a predetermined representative value for the physiological parameter with the medication delivery device (Nagar, ¶0016); and determining that the measured value of the physiological parameter after the predetermined time period after delivery of the medication is different than the predetermined representative value for the physiological parameter provided by the medication delivery device (Nagar, ¶0016, ¶0021-0022).  
Re claim 11, the modified Yodfat discloses after introducing the medication delivery device including the sensor into the tissue, using the sensor to measure the physiological parameter before delivering the medication into the tissue (¶0022, Nagar); and wherein confirming delivery of the medication from the medication delivery device to the host further comprises: determining a value of the physiological parameter measured before delivering the medication (concentration of the drugs or degree of vasodilation, ¶0022, ¶0025, Nagar); determining a value of the physiological parameter measured after the predetermined time period after delivery of the medication; and determining that the value of the physiological parameter measured within the predetermined time after delivery of the medication is less than the value of the physiological parameter measured before delivering the medication into the tissue (Nagar, ¶0025, the concertation will be decreases with time or the vasodilation will be different than the one before ).  
Re claim 12, the modified Yodfat discloses after introducing the medication delivery device including the sensor into the tissue (¶0022, Nagar), using the sensor to measure the physiological parameter before delivering the medication into the tissue (¶0022, Nagar); wherein confirming delivery of the medication from the medication delivery device to the host further comprises: determining a value of the physiological parameter measured before delivering the medication (concentration of the drugs or degree of vasodilation, ¶0022, ¶0025, Nagar);  determining a value of the physiological parameter measured after the predetermined time period after delivery of the medication (¶0025, Nagar); determining a numerical difference between the value of the physiological parameter measured before delivering the medication into the tissue, and the value of the physiological parameter measured after the predetermined time after delivering the medication into the tissue; providing a predetermined representative value for the numerical difference of the physiological parameter with the medication delivery device (Nagar, ¶0025, the concertation will be decreases with time or the vasodilation will be different than the one before); and determining the numerical difference between the value of the physiological parameter measured before delivering the medication into the tissue and the value of the physiological parameter measured after the predetermined time after delivering the medication into the tissue, is greater than a predetermined representative value for the numerical difference provided by the medication delivery device (Nagar, ¶0025, the concertation will be decreases with time or the vasodilation will be different than the one after).  
Re claim 13, the modified Yodfat discloses wherein the physiological parameter is interstitial glucose concentration level (Yodfat, ¶0020), but it fails to disclose the predetermined representative value for the numerical difference provided by the medication delivery device is at least 20 milligrams per deciliter. The instant disclosure describes the parameter of the numerical differences as being merely preferable, and does not describe the numerical differences as contributing any unexpected results to the system.
As such, parameters such as numerical differences are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the numerical differences of  values would be dependent on the actual application of the system and, thus would be a design choice based on the actual application on of the system and, thus would be a design choice based on the actual application. 
Re claim 16, Yodfat discloses a method of treating a host with a medication(abstract, Fig. 15a-17c), the method comprising: providing a medication delivery device which delivers medication into tissue of the host (100, 10,  ¶0081, tissue 4, Figs. 15b, 17c), wherein the medication delivery device includes a sensor (611, ¶0064, ¶0081), and wherein the sensor is used to measure a physiological parameter associated with the tissue (glucose, ¶0081); introducing the medication delivery device including the sensor into the tissue such that the tissue is in contact with the sensor (Fig. 17a); delivering the medication into the tissue of the host (Fig. 16, wherein the drug will form depot as it exit from 66, Fig. 17c, ¶0079); forming a depot in the tissue with the medication (Fig. 16, depot 59), but it fails to specifically disclose wherein the sensor is at least partially within the depot and the depot reduces contact of the tissue with the sensor; and confirming delivery of the medication from the medication delivery device to the host, wherein confirming delivery of the medication comprises using the sensor to measure the physiological parameter, after a predetermined period of time has elapsed, while the sensor is within the depot.  
However, Nagar discloses a drug delivery device (104, Fig. 1, ¶0013), the device comprises a sensor (a sensor 406, ¶0076), and as the drug is delivered to the tissue (118, ¶0114) wherein the depot (140, ¶0025) is disposed between the sensor and the tissue (Fig. 1); and confirming delivery of the medication from the medication delivery device to the host (¶0076-0077), and the sensor used to measure the physiological parameter, after a predetermined period of time has elapsed, while the sensor is within the depot (concentration of the drugs such as glucose level or degree of vasodilation) after a predetermined time period following delivery of the medication (¶0022, such as the insulin or glucose at selected time or predetermined, ¶0023-0024 or any selected time ¶0093).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yodfat so that the sensor is at least partially within the depot and the depot reduces contact of the tissue with the sensor; and confirming delivery of the medication from the medication delivery device to the host, wherein confirming delivery of the medication comprises using the sensor to measure the physiological parameter, after a predetermined period of time has elapsed, while the sensor is within the depot as taught by Nagar for the purpose of controlling the delivering the drugs over the treatment time (Nagar, ¶0025).
Re claim 17, the modified Yodfat discloses confirming delivery of the medication from the medication delivery device to the host further comprises: determining a value of the physiological parameter while the sensor is within the depot (Nagar, ¶0076-0077); providing a predetermined representative value for the physiological parameter with the medication delivery device (¶0022, Nagar);  and after delivery of the medication, and after the predetermined period of time has elapsed (¶0022, such as the insulin or glucose at selected time or predetermined, ¶0023-0024 or any selected time ¶0093), determining that the value of the physiological parameter measured while the sensor is within the depot is different than the predetermined representative value for the physiological parameter provided by the medication delivery device (Nagar, ¶0025, the concertation will be decreases with time or the vasodilation will be different than the one before ).    
Re claim 18, the modified Yodfat discloses after introducing the medication delivery device including the sensor into the tissue, using the sensor to measure the physiological parameter before delivering the medication into the tissue (¶0022, Nagar) and wherein confirming delivery of the medication from the medication delivery device to the host further comprises: determining a value of the physiological parameter measured before delivering the medication; after delivery of the medication, and after the predetermined period of time has elapsed, determining a value of the physiological parameter measured while the sensor is within the depot (¶0022, such as the insulin or glucose at selected time or predetermined, ¶0023-0024 or any selected time ¶0093) and determining that the value of the physiological parameter measured while the sensor is within the depot is different than the value of the physiological parameter measured before delivering the medication into the tissue (Nagar, ¶0025, the concertation will be decreases with time or the vasodilation will be different than the one before ). 
Re claim 20, the modified Yodfat discloses activating the sensor after the predetermined period of time has elapsed, wherein the predetermined time period is in a range of 0.1 second to 60 second (real time or any selected time ¶0093, Nagar).  
 Claims 14-15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yodfat view of Nagar and further in view of Yu et al. (US. 20020161307A1) (“Yu”),
Re claim 14, the modified Yodfat fails to disclose further comprising: after introducing the medication delivery device including the sensor into the tissue (abstract, Fig. 17a, Yodfat, and ¶0022 of Nagar), using the sensor to measure the physiological parameter before delivering the medication into the tissue (¶0022, Nagar); wherein confirming delivery of the medication from the medication delivery device to the host further comprises: determining a value of the physiological parameter measured before delivering the medication (¶0022, Nagar); determining a value of the physiological parameter measured after the predetermined time period after delivery of the medication (concentration of the drugs or degree of vasodilation, ¶0022, ¶0025, Nagar), but it fails to disclose determining a percentage change between the value of the physiological parameter measured before delivering the medication into the tissue, and the value of the physiological parameter measured after the predetermined time after delivering the medication into the tissue; providing a predetermined representative value for the percentage change of the physiological parameter with the medication delivery device; and determining the percentage change between the value of the physiological parameter measured before delivering the medication into the tissue and the value of the physiological parameter measured after the predetermined time after delivering the medication into the tissue, is greater than a predetermined representative value for the percentage change provided by the medication delivery device.
However, Yu discloses a method and apparatus for predicting acute response to cardiac resynchronization therapy wherein the method includes measuring the first value and second value then comparing the percent change with a predetermined value wherein the percentage can be greater than the predetermined value (abstract, Yu, (0018).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yodfat to include the teaching of Yu so that determining a percentage change between the value of the physiological parameter measured before delivering the medication into the tissue, and the value of the physiological parameter measured within the predetermined time after delivering the medication into tissue; providing a predetermined representative value for the percentage change of the physiological parameter with the medication delivery device; and determining the percentage change between the two measured values of the physiological parameter is greater than a predetermined representative value for the percentage change provided by medication delivery device as taught by Yu for the purpose providing easy and simple method of predicting the acute change in measuring values (Yu, 0044).
  Re claim 15, the modified Yodfat fails to disclose wherein the physiological parameter is interstitial glucose concentration level and wherein a predetermined representative value for the percentage change provided by the medication delivery device is at least 15%.   The instant disclosure describes the parameter of the percentage change as being merely preferable ,and does not describe the percentage change as contributing any unexpected results to the system. As such, parameters such as percentage change are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the percentage change of values would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Re Claim 19, the modified Yodfat fails to disclose further comprising: after introducing the medication delivery device including the sensor into the tissue (abstract, Fig. 17a, Yodfat, and ¶0022 of Nagar), using the sensor to measure the physiological parameter before delivering the medication into the tissue (¶0022, Nagar); wherein confirming delivery of the medication from the medication delivery device to the host further comprises: determining a value of the physiological parameter measured before delivering the medication (¶0022, Nagar); after delivery of the medication, and after the predetermined period of time has elapsed, determining a value of the physiological parameter measured while the sensor is within the depot (¶0022, ¶0025, Nagar), but it fails to disclose determining a numerical difference between the value of the physiological parameter measured before delivering the medication into the tissue, and the value of the physiological parameter measured while the sensor is within the depot; providing a predetermined representative value for the numerical difference of the physiological parameter with the medication delivery device; and determining the numerical difference between the value of the physiological parameter measured before delivering the medication and the value of the physiological parameter measured after the predetermined period of time after delivering the medication into the tissue, is greater than a predetermined representative value for the numerical difference provided by the medication delivery device.  
However, Yu discloses a method and apparatus for predicting acute response to cardiac resynchronization therapy wherein the method includes measuring the first value and second value then comparing the percent change with a predetermined value wherein the percentage can be greater than the predetermined value (abstract, Yu, (0018).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yodfat to include the teaching of Yu so that determining a numerical difference between the value of the physiological parameter measured before delivering the medication into the tissue, and the value of the physiological parameter measured while the sensor is within the depot; providing a predetermined representative value for the numerical difference of the physiological parameter with the medication delivery device; and determining the numerical difference between the value of the physiological parameter measured before delivering the medication and the value of the physiological parameter measured after the predetermined period of time after delivering the medication into the tissue, is greater than a predetermined representative value for the numerical difference provided by the medication delivery device as  taught by Yu for the purpose of providing an easy and simple method of predicting the acute change in measuring values (Yu, 0044).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/            Examiner, Art Unit 3783